                                             Case 3:20-cv-03387-LB Document 151 Filed 12/29/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       JOANNA L. PFEISTER,                                Case No. 20-cv-03387-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                              ORDER GRANTING MOTION TO
                                  13               v.                                         DISMISS
                                  14       RSUI INDEMNITY COMPANY, et al.,                    Re: ECF No. 121
                                  15                     Defendants.

                                  16

                                  17                                            INTRODUCTION

                                  18         The plaintiff Joanna Pfeister, who is representing herself, sued RSUI Indemnity Company,

                                  19   which insures her condominium association, for its failure to defend her in a state criminal

                                  20   lawsuit.1 Ms. Pfeister amended her complaint to add two RSUI executives, Dave Leonard and

                                  21   Andy Whittington, as defendants.2 They now move to dismiss on the grounds that (1) there is no

                                  22   personal jurisdiction over them in California, and (2) the complaint does not allege any facts

                                  23   related to them. The court grants the motion without leave to amend.

                                  24

                                  25

                                  26   1
                                         Notice of Removal – ECF No. 1 at 2 (¶ 6); State Compl. – ECF No. 1-1 at 2–9; Am. Compl. – ECF
                                  27   No. 104 at 2–8. Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations are to
                                       the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Order – ECF No. 99; Am. Compl. – ECF No. 104 at 1.

                                       ORDER – No. 20-cv-03387-LB
                                             Case 3:20-cv-03387-LB Document 151 Filed 12/29/20 Page 2 of 6




                                   1                                               STATEMENT

                                   2         The court summarized the factual and procedural background of the case in its previous order

                                   3   and incorporates that summary here by reference.3 The only new facts are adding the new

                                   4   defendants, and Ms. Pfeister’s amended complaint is otherwise identical to her original

                                   5   complaint.4

                                   6                                                ANALYSIS

                                   7         The new defendants move to dismiss because (1) there is no general or specific personal

                                   8   jurisdiction over them in California, and (2) Ms. Pfeister fails to allege any facts regarding the

                                   9   defendants that relate to her claims. The court dismisses the new defendants for lack of personal

                                  10   jurisdiction.

                                  11

                                  12   1. Personal Jurisdiction
Northern District of California
 United States District Court




                                  13         The court lacks personal jurisdiction over the defendants.

                                  14         “In opposing a defendant’s motion to dismiss for lack of personal jurisdiction, the plaintiff

                                  15   bears the burden of establishing that jurisdiction is proper.” Ranza v. Nike, Inc., 793 F.3d 1059,

                                  16   1068 (9th Cir. 2015) (cleaned up). The parties may submit, and the court may consider,

                                  17   declarations and other evidence outside the pleadings in determining whether it has personal

                                  18   jurisdiction. Doe v. Unocal Corp., 248 F.3d 915, 922 (9th Cir. 2001), abrogated on other grounds

                                  19   as recognized in Williams v. Yamaha Motor Co., 851 F.3d 1015 (9th Cir. 2001).

                                  20         “‘Where, as here, the defendant’s motion is based on written materials rather than an

                                  21   evidentiary hearing, the plaintiff need only make a prima facie showing of jurisdictional facts to

                                  22   withstand the motion to dismiss.’” Ranza, 793 F.3d at 1068 (cleaned up). “[U]ncontroverted

                                  23   allegations must be taken as true, and ‘[c]onflicts between parties over statements contained in

                                  24   affidavits must be resolved in the plaintiff’s favor.’” Id. But courts “may not assume the truth of

                                  25   allegations in a pleading which are contradicted by affidavit[.]” Mavrix Photo, Inc. v. Brand

                                  26
                                       3
                                  27    Order – ECF No. 28 at 2–6; see also Order – ECF No. 150 (granting RSUI’s summary-judgment
                                       motion on the merits of the dispute).
                                  28   4
                                           Am. Compl. – ECF No. 104 at 1–8.

                                       ORDER – No. 20-cv-03387-LB                          2
                                           Case 3:20-cv-03387-LB Document 151 Filed 12/29/20 Page 3 of 6




                                   1   Techs., Inc., 647 F.3d 1218, 1223 (9th Cir. 2011) (cleaned up); accord Ranza, 793 F.3d at 1068

                                   2   (“A plaintiff may not simply rest on the ‘bare allegations of the complaint.’”).

                                   3       In diversity cases, “federal courts ordinarily follow state law in determining the bounds of

                                   4   their jurisdiction over persons.” Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015) (cleaned

                                   5   up). “The general rule is that personal jurisdiction is proper if permitted by a long-arm statute and

                                   6   if the exercise of that jurisdiction does not violate federal due process.” Pebble Beach v. Caddy,

                                   7   453 F.3d 1151, 1154–55 (9th Cir. 2005) (analyzing the California and federal long-arm statutes).

                                   8   “Because ‘California’s long-arm statute allows the exercise of personal jurisdiction to the full

                                   9   extent permissible under the U.S. Constitution,’ [a court’s] inquiry centers on whether exercising

                                  10   jurisdiction comports with due process.” Picot, 780 F.3d at 1211 (cleaned up). The due-process

                                  11   inquiry is whether the defendant has sufficient minimum contacts with the forum such that the

                                  12   assertion of jurisdiction in the forum “‘does not offend traditional notions of fair play and
Northern District of California
 United States District Court




                                  13   substantial justice.’” Pebble Beach, 453 F.3d at 1154–55 (quoting Int’l Shoe Co. v. Washington,

                                  14   326 U.S. 310, 315 (1945)).

                                  15       There are two types of personal jurisdiction: general and specific. Bristol-Myers Squibb Co. v.

                                  16   Super. Ct., 137 S. Ct. 1773, 1779–80 (2017). In her opposition, Ms. Pfeister contends that the

                                  17   court has both general and specific jurisdiction. It does not.

                                  18      First, there is no general jurisdiction. “A court with general jurisdiction may hear any claim

                                  19   against that defendant, even if all the incidents underlying the claim took place in a different

                                  20   jurisdiction. Id. at 1780 (emphasis in original) (cleaned up). “For an individual, the paradigm

                                  21   forum for the exercise of general jurisdiction is the individual’s domicile.” Id.; see also Bancroft

                                  22   & Masters, Inc. v. Augusta Nat’l Inc., 223 F.3d 1082, 1086 (9th Cir. 2000) (“A defendant whose

                                  23   contacts with a state are ‘substantial’ or ‘continuous and systematic’ can be haled into court in that

                                  24   state in any action, even if the action is unrelated to those contacts”) (cleaned up), abrogated on

                                  25   other grounds by Yahoo! Inc. v. La Ligue Contre Le Racisme Et L’Antisemitisme, 433 F.3d 1199,

                                  26   1207 (9th Cir. 2006). Here, the defendants represent — and Ms. Pfeister does not dispute — that

                                  27

                                  28

                                       ORDER – No. 20-cv-03387-LB                         3
                                             Case 3:20-cv-03387-LB Document 151 Filed 12/29/20 Page 4 of 6




                                   1   they are residents of Georgia.5 Indeed, the proofs of service show that the defendants were served

                                   2   in Atlanta, GA.6 Ms. Pfeister also does not allege otherwise in her amended complaint.7 There is

                                   3   thus no allegation or evidence that the defendants are domiciled in or has continuous and

                                   4   systematic contacts with California.

                                   5         Second, there is no specific jurisdiction.

                                   6         “In order for a state court to exercise specific jurisdiction, the suit must arise out of or relate to

                                   7   the defendant’s contacts with the forum.” Bristol-Myers, 137 S. Ct. at 1780 (emphasis in original)

                                   8   (cleaned up). “In other words, there must be an affiliation between the forum and the underlying

                                   9   controversy, principally, an activity or an occurrence that takes place in the forum State and is

                                  10   therefore subject to the State’s regulation.” Id. “For this reason, specific jurisdiction is confined to

                                  11   adjudication of issues deriving from, or connected with, the very controversy that establishes

                                  12   jurisdiction.” Id. The Ninth Circuit employs a three-prong test to assess whether a defendant has
Northern District of California
 United States District Court




                                  13   sufficient contacts with the forum to be subject to specific personal jurisdiction:

                                  14             (1) The non-resident defendant must purposefully direct his activities or consummate some
                                                 transaction with the forum or resident thereof; or perform some act by which he
                                  15             purposefully avails himself of the privilege of conducting activities in the forum, thereby
                                                 invoking the benefits and protections of its laws;
                                  16
                                                 (2) the claim must be one which arises out of or relates to the defendant’s forum-related
                                  17             activities; and
                                  18             (3) the exercise of jurisdiction must comport with fair play and substantial justice, i.e. it
                                                 must be reasonable.
                                  19

                                  20   Picot, 780 F.3d at 1211. “The plaintiff has the burden of proving the first two prongs.” Id. at

                                  21   1211–12. “If he does so, the burden shifts to the defendant to set forth a ‘compelling case’ that the

                                  22   exercise of jurisdiction would not be reasonable.’” Id. at 1212 (cleaned up). With respect to the

                                  23   first prong, courts generally apply a “purposeful availment” analysis in suits sounding in contract

                                  24   and a “purposeful direction” analysis (also known as the “effects test”) in suits sounding in tort

                                  25

                                  26
                                       5
                                           Mot. – ECF No. 121.
                                  27   6
                                           Proofs of Service – ECF Nos. 118–119.
                                  28   7
                                           Am. Compl. – ECF No. 104 at 1–8.

                                       ORDER – No. 20-cv-03387-LB                            4
                                                 Case 3:20-cv-03387-LB Document 151 Filed 12/29/20 Page 5 of 6




                                   1   (including claims of fraud). Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th

                                   2   Cir. 2004); see RHUB Commc’ns, Inc. v. Karon, 16-cv-06669-BLF, 2017 WL 3382339, at *5

                                   3   (N.D. Cal. Aug 7, 2017).

                                   4         Ms. Pfeister alleges contract and tort claims against the defendants. She has not, however,

                                   5   alleged any facts or presented any evidence of how the new defendants purposefully availed

                                   6   themselves or directed their activities to California.8 The complaint is devoid of any facts related

                                   7   to the defendants and their involvement with RSUI’s denial of Ms. Pfeister’s claim. At most, Ms.

                                   8   Pfeister attached a letter she wrote to Mr. Leonard disputing RSUI’s decision on March 21, 2020.9

                                   9   This is insufficient and does not show how Mr. Leonard himself made contacts with California.

                                  10   Cf. Walden v. Fiore, 571 U.S. 277, 284 (The minimum contacts required to create specific

                                  11   jurisdiction “must arise out of contacts that the ‘defendant himself’ creates with the forum State”)

                                  12   (cleaned up) (emphasis in original).
Northern District of California
 United States District Court




                                  13         In sum, the court grants RSUI’s motion to dismiss because there is no personal jurisdiction

                                  14   over the defendants.

                                  15

                                  16   2. Failure to State a Claim

                                  17         In any event, Ms. Pfeister fails to state a claim against the defendants because she has not

                                  18   alleged any facts relating to the defendants and her claims.

                                  19         A complaint must contain a “short and plain statement of the claim showing that the pleader is

                                  20   entitled to relief” to give the defendant “fair notice” of what the claims are and the grounds upon

                                  21   which they rest. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A

                                  22   complaint does not need detailed factual allegations, but “a plaintiff’s obligation to provide the

                                  23   ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic

                                  24   recitation of the elements of a cause of action will not do. Factual allegations must be enough to

                                  25   raise a claim for relief above the speculative level[.]” Twombly, 550 U.S. at 555 (cleaned up).

                                  26

                                  27   8
                                           Id.
                                  28   9
                                           March 21, 2020 Letter, Ex. D to Am. Compl. – ECF No. 104-4 at 2–4.

                                       ORDER – No. 20-cv-03387-LB                          5
                                           Case 3:20-cv-03387-LB Document 151 Filed 12/29/20 Page 6 of 6




                                   1      To survive a motion to dismiss, a complaint must contain sufficient factual allegations, which

                                   2   when accepted as true, “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                   3   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

                                   4   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                   5   defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a

                                   6   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                   7   unlawfully.” Id. (citing Twombly, 550 U.S. at 557). “Where a complaint pleads facts that are

                                   8   merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                   9   plausibility of ‘entitlement to relief.’” Id. (cleaned up) (quoting Twombly, 550 U.S. at 557).

                                  10      Here, Ms. Pfeister fails to allege any facts regarding the individual defendants. This does not

                                  11   withstand the pleadings standard or give the defendants fair notice of Ms. Pfeister’s claims against

                                  12   them.
Northern District of California
 United States District Court




                                  13      Accordingly, the court grants the motion for failure to state a claim.

                                  14

                                  15                                             CONCLUSION

                                  16      The court grants the defendant’s motion to dismiss. The court gave leave to amend previously,

                                  17   and there is no personal jurisdiction over the defendants. The dismissal is with prejudice because

                                  18   any amendment would be futile. Cf. Smith v. Facebook, Inc., 262 F. Supp. 3d 943, 956 (N.D. Cal.

                                  19   2017) (dismissing complaint without leave to amend where there is no personal jurisdiction over

                                  20   the defendants). The court also separately granted RSUI’s motion for summary judgment on the

                                  21   merits of the complaints. Order – ECF No. 150.

                                  22      IT IS SO ORDERED.

                                  23      Dated: December 29, 2020                       ______________________________________
                                                                                         LAUREL BEELER
                                  24                                                     United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-03387-LB                         6
